                      Case 1:19-mj-00282-GMH Document 1 Filed 11/18/19 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                            )
                             v.                                       )
                    SOPHIA KIM,
                                                                      )      Case No.
         also known as Sophia Kim Sebold and                          )
                Sookyeong Kim Sebold                                  )
                                                                      )
                                                                      )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                1/9/18 through 9/21/18             in the county of                                 in the
                       District of           Columbia          , the defendant(s) violated:

            Code Section                                                        Offense Description
18 U.S.C. § 1344(2)                             knowingly executed and attempted to execute a scheme and artifice to
                                                defraud, and to obtain monies, funds, credits, assets, securities, and other
                                                property owned by, and under the custody and control of BB&T Bank, which
                                                was a financial institution with deposits insured by the Federal Deposit
                                                Insurance Corporation, to wit: funds from bank accounts held in the name of
                                                the Kirov Academy of Ballet, by means of materially false and fraudulent
                                                pretenses, representations, and promises


         This criminal complaint is based on these facts:
SEE AFFIDAVIT




         ✔ Continued on the attached sheet.
         u


                                                                                                Complainant’s signature

                                                                                        Special Agent Jeffrey Schurott, FBI
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:             11/18/2019
                                                                                                   Judge’s signature

City and state:                         Washington, D.C.                            G. Michael Harvey, U.S. Magistrate Judge
                                                                                                 Printed name and title
